                                                                   USDC SONY
                                                                   Docu   l\ H°:'1\ T'T'
                                                                          1\'lLl   ~   l

                                                                   ELECTRONICALLY FILED
UNITED ST A TES DISTRICT COURT                                     DOC#:
                                                                        -----+--~--
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED:
--------------------------------------------------------------X
ANTONIETA HARDY,
                                   Plaintiff,                         19 CIVIL 915 (GWG)

                 -against-                                                JUDGMENT

COMMISSIONER OF SOCIAL SECURITY,
                    Defendant.
--------------------------------------------------------------X


        It is hereby ORDERED, ADJUDGED AND DECREED:                                That for the reasons

set forth in the Court's Opinion and Order dated January 24, 2020, Hardy's motion for judgment

on the pleadings is granted, the Commissioner's motion for judgment on the pleadings is denied

and the case is remanded to the Commissioner for further proceedings.

Dated: New York, New York
       January 24, 2020



                                                                   RUBY J. KRAJICK

                                                                     Clerk of Court
                                                             BY:
                                                                    ~nla~D
                                                                     Deputy     CM
